Citation Nr: 1529487	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  11-24 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Son & Daughter-in-Law


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In April 2013, the Veteran testified before a Decision Review Officer at the RO. In July 2014, he provided additional testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both proceedings are associated with the claims file.

In October 2014, the Board denied the claims.  Following this decision, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand (Joint Motion) with the United States Court of Appeals for Veterans Claims (Court).  In the Joint Motion, the parties agreed that remand was required for reconsideration of whether the May 2011 VA examination was adequate.  An Order of the Court dated in May 2015 remanded the issues to the Board for development consistent with the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain an addendum medical opinion.

The Veteran believes his currently diagnosed degenerative joint disease (DJD) in his left knee and his right knee had its onset during service or is the result of injury sustained therein, to include after lifting heavy boxes.  The Veteran sought treatment for knee pain in service and an in-service injury is conceded.

No knee abnormalities were noted on the Veteran's entrance or separation examinations.  The Veteran's service treatment records (STRs) indicate an x-ray of the right leg meniscus anterior tibial surface taken in October 1971 and a diagnosis of a soft tissue injury.  Bilateral knee pain with unilateral popping in the joints was noted in January 1972.  

In May 2011, the Veteran underwent a VA examination of his knees.  The examiner noted the indication of knee pain in the service treatment records.  A right knee x-ray performed in April 2011 demonstrated deformity of the tibial plateau and degenerative changes.  X-rays of the left knee done in January 2011 demonstrated spurring and degenerative changes.  The examiner diagnosed bilateral knee DJD.  The examiner opined that the Veteran's bilateral DJD was "most likely age related."  The examiner indicated his "in service condition was most likely caused by patellofemoral syndrome which would not have caused his current condition."  She indicated the entry of knee pain in service "was not severe enough to cause degenerative knee joint condition 35 years later . . . [h]is current degenerative joint disease i[s] commensurate with age."

In June 2013, the Veteran submitted a statement from a private doctor.  Dr. B.A. reviewed the VA examination report and indicated that the conclusion drawn by the May 2011 VA examiner "contradicts medical definitions provided by orthopedic experts."  He stated that degenerative arthritis - commonly known as osteoarthritis - occurs when the cartilage breaks down over time.  He stated that can be due to a variety of causes such as earlier trauma to the joint and damage to ligaments causing the joint to be unstable or subject to increased or abnormal stresses.  He concluded:

[The Veteran] has lived with severe/intense pain and increasing disability since his Army active duty-reported injury on 10-2-1971.  On 1-14-1972, he sought further medical assistance as he was suffering increased pain in both knees and this is in his records.  Due to the degeneration caused by the injury he can no longer walk normally . . .
In October 2014, the Board denied the claim and determined that the May 2011 VA examiner's opinion was more probative than the opinion provided by of Dr. B.A. because Dr. B.A. failed to take into account that there were no notations of knee pain or abnormality on the Veteran's separation examination and that no abnormality was seen on x-ray in 1973.  The Board also noted that Dr. B.A.'s opinion ignored the absence of treatment for knee problems after separation from service prior to 2006, a period of over 30 years.  

The parties to the Joint Motion noted two in-service incidents of treatment, one in October 1971 and the other in January 1972.  The parties questioned the adequacy of the May 2011 VA examiner's opinion because the examiner failed to specifically mention the bilateral knee pain noted in the January 1972 STR.  In addition, the parties also noted Dr. B.A.'s statement that the VA examiner's conclusion contradicted medical definitions provided by orthopedic experts indicating that degenerative arthritis occurs when the cartilage broke down over time.  The parties concluded that Dr. B.A.'s opinion called into question the medical foundations of the May 2011 opinion to the extent that the Board should have sought an addendum opinion.

The Board finds that the VA examiner's failure to specifically mention both instances of treatment in service that occurred within 3 months of each other did not render his opinion inadequate because he provided the opinion with the understanding that the Veteran had injured his knees in service and he had reviewed the claims file.  To the extent that the parties agree that an addendum opinion should be sought regarding the VA examiner's conclusion that the Veteran's current knee disabilities are commiserate with age, the Board will seek an opinion from an appropriate specialist who has not yet reviewed the claims file to provide clarification as to the etiology of the DJD in the Veteran's knees.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain a supplemental opinion from an appropriate medical professional who has not yet reviewed this Veteran's claims file.  After a thorough review of the claims file, the medical professional is asked to provide the clarification sought in this REMAND and the Joint Motion concerning the etiology of the Veteran's left and right knee disabilities.

The professional should note that an injury in service is conceded and that the Veteran sought treatment twice during service in October 1971 and January 1972.  In addition, the professional should carefully review the opinion of the May 2011 VA examiner and the June 2013 opinion of Dr. B.A.  To the extent possible, the professional should provide clarification to the Board as to the 'correct medical interpretation' of the record and how degenerative arthritis, which the Veteran has in both knees, tends to develop.   

After consideration of the entirety of the record, to include the Joint Motion and this REMAND, the professional should render an opinion as to whether it is at least as likely as not that DJD in the Veteran's left knee and/or DJD in the Veteran's right knee had onset in service or is/are related to the treatment he obtained in October 1971 and January 1972.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the claims file or to medical literature or treatises.  

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran shall be furnished a supplemental statement of the case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




